                                      IN THE UNITED STATES DISTRICT COURT
                                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                              CHARLOTTE DIVISION
                                              3:18-CR-00025-RJC-DCK
                USA                                              )
                                                                 )
                       v.                                        )               ORDER
                                                                 )
                TAMMY DENISE SMITH                               )
                                                                 )

                            THIS MATTER is before the Court upon motion of the defendant pro se again

               seeking a sentence modification to home confinement. (Doc. No. 36).

                            This motion will be denied for the same reason as the previous request: that

               is, the exclusive statutory authority of the Bureau of Prisons to place an inmate into

               home confinement. (Doc. No. 35)

                            IT IS, THEREFORE, ORDERED that the defendant’s motion is DENIED.

                            The Clerk is directed to certify copies of this order to the defendant, and to

               the United States Attorney.


Signed: June 9, 2021




                            Case 3:18-cr-00025-RJC-DCK Document 37 Filed 06/09/21 Page 1 of 1
